Case 3:19-cv-00415-NJR Document 134-1 Filed 07/29/21 Page 1 of 6 Page ID #1836




                 EXHIBIT A
Case 3:19-cv-00415-NJR Document 134-1 Filed 07/29/21 Page 2 of 6 Page ID #1837




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CRISTINA NICHOLE IGLESIAS
 (a.k.a. CRISTIAN NOEL IGLESIAS),

                        Plaintiff,                        Case No. 19-cv-00415-RJN

         v.                                               Judge Nancy J. Rosenstengel

 IAN CONNORS, et al.,

                        Defendants.

          SUPPLEMENTAL DECLARATION OF DR. RANDI ETTNER, Ph.D., IN
        SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

 I, Dr. Randi Ettner, hereby state:

         1.     I am a clinical and forensic psychologist retained by counsel for Plaintiff Cristina

 Iglesias.

         2.     I have decades of experience in the diagnosis and treatment of gender dysphoria.

 My qualifications are set forth in detail in my Declaration of April 5, 2021 (Dkt. 93-1), as well as

 my curriculum vitae attached as Appendix A to that declaration.

         3.     I am providing this Supplemental Declaration to report the findings of my recent

 assessment of Ms. Iglesias.

         4.     On July 20, 2021, I conducted a full psychological assessment of Ms. Iglesias by

 videoconference, to determine her current status and the adequacy of the medical treatment she is

 receiving. My assessment included the administration of four statistically reliable and valid

 psychometric tests. I was able to spend at least two hours conducting this assessment, the full time

 I needed to complete it. This was a standard evaluation comparable to many others that I have

 conducted. It was conducted by videoconference, which is comparable to how I have conducted

 many other assessments in the last year.


                                                  1
Case 3:19-cv-00415-NJR Document 134-1 Filed 07/29/21 Page 3 of 6 Page ID #1838




        5.      Ms. Iglesias has persistent, early-onset gender dysphoria. She was gender dysphoric

 as a child and, at age 13, she left home, travelling to California and New York, seeking acceptance

 as a female. By 15 or 16, she was taking birth control pills to feminize her appearance.

        6.      At age 18, Ms. Iglesias was incarcerated. She did not know that there was a “name”

 for the intractable feeling that she was “really female.” In 2000, she received a diagnosis of gender

 identity disorder, but didn’t know what that meant. Only after she attempted auto-castration and

 was sent to a medical facility did she receive an explanation of the source of her lifelong despair:

 the condition then referred to as “gender identity disorder.”

        7.      In 2011, Ms. Iglesias requested cross-gender hormones, the appropriate and

 medically indicated treatment for her gender dysphoria. In 2015, she ultimately received hormonal

 therapy.

        8.      While hormones are an essential element of treatment; they alone are not sufficient

 for patients with severe gender dysphoria, like Ms. Iglesias.

        9.      As with all medical conditions, treatment for gender dysphoria must be individually

 based. Patients who have severe gender dysphoria require both medical and surgical interventions.

 Individuals with early-onset gender dysphoria that persists into adolescence, including Ms.

 Iglesias, typically suffer the most severe expression of the condition. By analogy, type-one

 diabetes appears in childhood and differs from type-two diabetes, which typically is a disease

 arising in adulthood. The treatment of the conditions can differ, with the latter often being less

 severe and not necessarily requiring insulin.

        10.     After years of cross-gender hormones, Ms. Iglesias has been hormonally

 reassigned. In other words, she has the same circulating sex steroid hormones as perimenopausal

 females. Her testosterone levels are consistently in the reference range appropriate for females.




                                                  2
Case 3:19-cv-00415-NJR Document 134-1 Filed 07/29/21 Page 4 of 6 Page ID #1839




          11.   Hormones have a primary effect on the brain, but also regulate every bodily system.

 Due to her long-term hormone therapy and resultant estrogen levels comparable to other females,

 Ms. Iglesias has the secondary sex characteristics of a woman. She has normal female breast

 development, softened skin, diminution of body hair, absence of male pattern baldness,

 redistribution of body fat consistent with a female-shaped body, loss of muscle mass, and genital

 changes. Ms. Iglesias is well groomed, with neatly braided hair, moderate makeup, and manicured

 nails.

          12.   Ms. Iglesias’s current placement in a female correctional facility is entirely

 appropriate and an important component of her treatment for gender dysphoria. Living in a female

 facility not only allows Ms. Iglesias to be safe from the sexual abuse and exploitation she has

 experienced in men’s correctional facilities, but also affords her the medically necessary ability to

 live congruently and obtain the female accoutrements that promote social-role transition.

          13.   However, living in a female facility does not cure gender dysphoria for someone

 with serious gender dysphoria, like Ms. Iglesias. The cure is surgical reconstruction of the

 genitalia. For transgender women, genital confirmation surgery has two therapeutic purposes.

 First, removal of the testicles eliminates the major source of testosterone in the body. Second, the

 patient attains body congruence resulting from the normal appearing and functioning female

 urogenital structures. Both outcomes are crucial in eliminating Ms. Iglesias’s gender dysphoria.

          14.   It is my opinion that Ms. Iglesias also currently has the dual diagnoses of

 Posttraumatic Stress Disorder (PTSD) and Major Depressive Disorder. The PTSD

 symptomatology resulted from living amongst male prisoners and the intentional intimidation,

 harassment, and sexual abuse she experienced. She has clinically elevated indicia of trauma,

 evidence of suicidal ideation, and scores in the severe range on measures of depression and anxiety.




                                                  3
Case 3:19-cv-00415-NJR Document 134-1 Filed 07/29/21 Page 5 of 6 Page ID #1840




        15.      It is clinically significant that Ms. Iglesias is currently on three psychotropic

 medications: mirtazapine and fluoxetine are anti-depressant medications, and buspirone is an

 anxiolytic (anti-anxiety) medication. The failure of these medications to resolve the depression

 and anxiety she is experiencing is because Ms. Iglesias’s symptoms stem from her gender

 dysphoria. When depression and/or anxiety are attendant to gender dysphoria, they do not respond

 to these otherwise efficacious medications.

        16.      Ms. Iglesias is currently struggling with devolving mental health. She has

 consolidated her female identity long ago, but can’t resolve the distress of having male genitalia.

 She describes her genitals as a “cancer” that makes life “torture.” Although she is readily accepted

 by her female peers, she can’t escape what she considers “a death sentence”—the unremitting

 distress of being only “partially female.”

        17.      With normal aging, cortisol levels increase. For gender dysphoric individuals,

 elevated cortisol alters brain chemistry and intensifies gender dysphoria. Ms. Iglesias’s distress

 related to her genitals will continue to intensify, with no means of relief. Her immediate need for

 surgery is great and will increase further over time.

        18.      Having to shave her face is humiliating, and also compounds this distress. Hair

 removal, particularly removal of facial hair, is an essential medical treatment for transgender

 women. Facial and body hair are the stigmata of masculinity, and inflame gender dysphoria.

 Permanent hair removal is not a cosmetic procedure when there is an underlying medical condition,

 such as gender dysphoria or polycystic ovary syndrome in women. Ms. Iglesias requires permanent

 hair removal.

        19.      Gender dysphoria is a serious but treatable medical condition. Without adequate,

 appropriate treatment, incarcerated transgender women often attempt auto-castration or attempt




                                                  4
Case 3:19-cv-00415-NJR Document 134-1 Filed 07/29/21 Page 6 of 6 Page ID #1841




  suicide. as their resiliency erodes. F'or Ms. Iglesias. these sequelae can be prevented with the

 provision of medically necessary hair removal and surgery.




 Pursuant to 28 U.S.C. 5 1746.I declare that the foregoing is true and correct.




 Dated:   t'Zg- /ozl                                                              P['0.
                                              Dr. Randi Ettner. Ph.D.




                                                  5
